Order entered April 12, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00360-CV

                             RONALD SUTHERLAND, Appellant

                                                V.

              HEATHER MICHELLE MAUM NEE BEAM, ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-16303

                                              ORDER
       By postcard notice dated March 27, 2019, this Court instructed appellant to pay this

Court’s $205 filing fee within ten days. Before the Court is appellant’s April 8, 2019 motion for

an extension of time to pay the filing fee.

       After our notice was sent, the clerk’s record was filed, containing a copy of an affidavit

of inability to pay costs appellant had filed. Because appellant filed an affidavit of inability, he

is not required to pay costs in this Court. See TEX. R. APP. P. 20.1(b)(1). Accordingly, we

DENY appellant’s motion as moot.

       The record before this Court is complete. Appellant shall file his brief by May 13, 2019.

                                                       /s/   BILL WHITEHILL
                                                             JUSTICE